DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 4, 7, 9-12, 28-30, 42, 46, 48, 59, 64, 172, 190, 221, 230, 243 and 244; and the species SEQ ID NO: 313 (target sequence), SEQ ID NO: 270 (gRNA), SEQ ID NO: 303 (2nd target sequence) and SEQ ID NO: 260 (2nd gRNA) in the reply filed on 02 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1, 4, 7, 9-12, 28-30, 42, 46, 48, 59, 64, 172, 190, 221, 230, 243-244, 262, 265, 268, 270, 273-287 are pending; Claims 262, 265, 268, 270 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Claims 7, 9 and 11-12 are withdrawn as being drawn to non-elected species.  Thus, claims 1, 4, 10, 28-30, 42, 46, 48, 59, 64, 172, 190, 221, 230, 243-244 and 273-287 are subject to examination on the merits.
Priority
The instant application is a 371 of PCT/US2018/056146 filed 16 October 2018 which claims benefit of US Provisional 62/573,127 filed 16 October 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 March 2022 and 01 December 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 10, 28-30, 42, 46, 48, 59, 64, 172, 221, 230, 243-244 and 273-287 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding genus claims, MPEP 2163(II)(A)(3)(a)(ii) states:
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

The claims in their broadest are drawn to methods of deaminating an adenosine (A) nucleobase in a sense or antisense strand of an HBG1 or HBG2 promoter gene, by contacting the promoter with a base editor/a gRNA complex, wherein the gRNA comprises a guide sequence that is complementary to a target nucleic acid sequence in HBG1 or HGB2 promoter gene.  Thus, given the methods steps of the claim, the claim requires the base editor to have adenosine deaminating functional for deaminating adenosine in DNA.  However, as the specification notes: “There are no known naturally occurring adenosine deaminases that act on DNA.” – See paragraph 0244.  The claims, however, require the function of deaminating adenosine in DNA but there is no correlation of what structure of the known adenosine deaminases, for example, those utilized in Example 1, paragraph 0249, will give rise to this requisite function.  The specification describes only iterative mutations of E. coli TadA (SEQ ID NO: 1) with the minimal mutation of D108 of SEQ ID NO: 1 gives rise to minimal deamination of adenosine in DNA (See paragraph 0253-0254).  Inventor derived, peer reviewed and published art of Gaudelli et al. (Nature, Nov. 2017 – cited on IDS) also reiterates these exact same teachings (See Abstract and pp. 464-465).  While many different iterations of additional evolved TadA enzymes were created in SEQ ID NO: 1, all were based upon the starting E. coli TadA* (e.g. A106V + D108N).  The specification, however, does not disclose any other adenosine deaminaes which have the function of deaminating adenosine in DNA and what the required structure is which gives rise to this function in each adenosine deaminase, and thus the EcTadA base editors as disclosed are not representative of the entire genus required to be utilized in the methods as claimed.  
Thus, one skilled in the art upon reading the specification would understand Applicant’s not have adequately described the invention as currently claimed.

Claims 1, 4, 10, 28-30, 42, 46, 48, 59, 64, 172, 221, 230, 243-244 and 273-287 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of deaminating an adenosine (A) nucleobase in a sense or antisense strand of an HBG1 or HBG2 promoter gene, by contacting the promoter with a base editor/a gRNA complex, wherein the gRNA comprises a guide sequence that is complementary to a target nucleic acid sequence in HBG1 or HGB2 promoter gene, and wherein the base editor is minimally an EcTadA* base editor of SEQ ID NO: 1 with substitutions A106V + D108N or having either those substitutions as claimed in claim 172 and which further necessarily must possess a DNA binding protein (as in instant claim 221), does not reasonably provide enablement for methods of deaminating an adenosine (A) nucleobase in a sense or antisense strand of an HBG1 or HBG2 promoter gene, by contacting the promoter with a base editor/a gRNA complex, wherein the gRNA comprises a guide sequence that is complementary to a target nucleic acid sequence in HBG1 or HGB2 promoter gene, wherein any adenosine deaminase is utilized.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
	The instant specification states the following:

The hydrolytic deamination of adenosine yields inosine (FIG. 1B). Within the constraints of a polymerase active site, inosine pairs most stably with C and therefore is read or replicated as G.sup.21. While replacing the cytidine deaminase domain of an existing base editor with an adenine deaminase could, in theory, provide an ABE (FIG. 1C), no enzymes are known to deaminate adenine in DNA. Although all reported examples of adenine deaminases process either free adenine, free adenosine, adenosine in RNA or in mispaired RNA:DNA heteroduplexes,.sup.22 or, curiously, catalyze C to U formation on single-stranded DNA.sup.23, the present efforts were begun by replacing the APOBEC1 component of BE3 with natural adenine deaminases including E. coli TadA.sup.24-26, human ADAR.sup.27,28, mouse ADA.sup.29, and human ADAT2.sup.30,31 (Supplementary Sequences 1) to test the possibility that a high effective molarity of single-stranded DNA might overcome their poor activity on DNA. Unfortunately, when plasmid DNA constructs encoding these adenine deaminase-Cas9 D10A nickase fusions were transfected into HEK293T cells together with a corresponding single-guide RNA (sgRNA), no significant A · T to G · C editing was observed above that of untreated cells (FIG. 8A). These results suggest that the inability of the natural adenine deaminase enzymes tested to process DNA precludes their direct use in an ABE.
  
	The state of the prior art is there has been no successful adenosine deaminase utilized as a base editor for manipulation of isolated DNA or DNA genes.  This is especially true when considering the base editors of the prior art are drawn exclusively to cytidine deaminases that utilize DNA-binding proteins (e.g. dCas or nCas enzymes) in conjunction with the deaminase and gRNA.  While the relative skill in the art is very high, e.g. graduate level to Noble prize winning levels, said skilled artisan would not be able to practice the invention as claimed without going through unnecessary and significant undue experimentation to figure out the remainder of the invention, e.g. which mutations are necessary for any or all adenosine deaminases to be able to function by deaminating DNA.  The working examples are drawn solely to E. coli adenosine deaminase, TadA of SEQ ID NO: 1 and mutants made thereof but beyond this there is no direction or guidance of how to obtain mutated adenosine deaminases with the requisite function without having to practice considerable undue experimentation.  Furthermore, there is no predictable way to determine what enzymes and which mutations are necessary for the requisite function to occur, so that the obtained enzyme can be used to practice the claimed methods.     
As such, the breadth of claims exceed that which is enabled because the amount of direction and guidance in the specification and working examples coupled with what is known in the art suggests that the instant method claims will be highly unpredictable thus leading one skilled in the art to a huge amount of undue experimentation, despite the high level of skill of said artisan.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, 28-30, 42, 46, 48, 59, 64, 172, 190, 221, 230, 243-244 and 273-287 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,113,163 in view of Gorra & Berra (WO 2017/160890 – cited on IDS Dec. 2020). 
The instant claims in their broadest are drawn to a method for deaminating an adenosine (A) nucleobase in a sense or antisense strand of a promoter of an HBG1 or HBG2 gene, the method comprising contacting the promoter with a base editor and a gRNA bound to the base editor, wherein the gRNA comprises a guide sequence that is complementary to a target nucleic acid sequence in the promoter of at least one of the HBG1 and HBG2 gene.
The claims to the ‘163 patent are drawn to modified adenosine deaminases including those having substitutions W23L, H36L, P48A, R51L, L84F, A106V, D108N, H123Y, S146C, D147Y, R152P, E155V, I156F and K157N (claims 23 and 25)  which are able to deaminate adenosine in DNA; and methods of utilizing said adenosine deaminase for editing a nucleobase DNA sequence; wherein said adenosine deaminase is used in a base editor comprising nucleic acid programmable DNA binding protein such as a Cas enzyme, which when it is bound to nucleic acid, it site specifically binds said nucleic acid target site (see claims 2 and 3).  
The ‘163 patent, however, does not teach specific genes for targeting or specifically that the bound nucleic acid is a gRNA.
	Gori & Berra teach methods of treating beta hemoglobinopathies by targeting the regulatory regions, such as promoters, of HBG1 and HBG2 by utilizing CRISPR-Cas editing methods, which comprise a gRNA that is complementary to a target nucleic acid of said regulatory region/promoters (See claim 1), wherein said methods utilize a Cas9 enzyme from and S. pyogenes, S. aureus, S. thermophilus or N. meningitidis (See p. 12), wherein the promoter regions rectify base mutations such a aberrant adenosines resulting in various blood diseases (See pp, 14, 17-26).   They also teach gRNA of SEQ ID NO: 925, having 100% sequence identity to instant SEQ ID NO: 270 (elected species, see SCORE, .rnpm file of 05/14/2022, Result #1); and 100% identity to a 2nd gRNA of SEQ ID NO: 905 or 908 ((elected species, see SCORE, .rnpm file of 05/14/2022, Result #25 and 26) and target sequences SEQ ID NO: 313 and 303 (see SCORE, .rnpm files).    
	Therefore it would be obvious to utilize the adenosine deaminase as taught to be utilized in a DNA modifying method as taught by the ‘163 patent in the methods of modifying the HBG1 or HBG2 promoter/regulatory of Gorra & Berra who also teach utilizing DNA modifying methods to change the modified bases causing many different globin blood diseases.  One skilled in the art would be motivated to utilize the adenosine deaminase modifying enzyme in DNA modifying methods utilizing gRNA’s because Gorra & Berra teach the exact gRNA, target sequences and nucleobases in need of editing.  In addition, this would lead to a reasonable expectation of success as one skilled in the art would be able to exactly target the necessary regions for editing. 
 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        16 May 2022